Title: To Thomas Jefferson from Lafayette, 19 April 1799
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My Dear Sir
Vianen Near Utrecht 19th. April 1799

Amidst the dificulties Which Now Attend An American Correspondance, it is Necessary for friends Not to find fault With Each other, and in Spite of Naval Piracies and Various Accidents, (One of Your letters Was Near Six Years old,) Mutually to depend on Sentiments as UnAlterable as they are Ancient—I am Nevertheless in Hopes that Notwithstanding mr Pitt’s Contrivance to declare a Whole Commonwealth in a State of Blockade, these lines will Be presented to You By Bureaux puzy Whose Character is Long Ago known to You, and Whom You Will no doubt Consider as a Most Valuable Acquisition to the United States—He is one of those Who Being Born in a Privileged Class Came to the Etats Generaux With a disposition to Abandon Every Advantage Not Consistent With General Well fare, and after Having Compared Each Nobiliary feather, and Substantial Abuse With the Eternal Rights of Mankind, Very Readily Sacrificed them Before the Altar of true liberty and Legal Equality—His Abilities Were in, the Assembly Conspicuous—Still More So His Sincerity—to Him We Have the obligation of the departemental division—He Was With Me in the Army, As an Eminent Engineer, When Being Called to the Bar of the Legislative Assembly on a foolish denonciation Against Me, He took the opportunity to Set the Blushing Calomniators under a true Point of View—So that after I Had Vainly Made Every Constitutional Exertions to Save the Representatives of the People, the Supreme Magistrate, and the Whole Nation from the foreseen and foretold Evils they Have Experienced, after it Had Become Necessary Either to Be faithless to National Sovereignty and My Civic oath, or to Retire to a Neutral foreign Ground, I thought Bureaux puzy too far Committed With the Jacobines Not take Him out With me—His life was preserved from the Murderers of la Rochefoucauld and So Many of our Best Patriots—But We Had the Misfortune to fall into the Hands of A More Ancient Set of Usurpators, Whose Morality is Just as Bad—The Moment I Was their prisoner, I Expected the Worst, and Had it Not Been for the Glorious display of our Military Institutions, and Uncommon Exertions of our Conquerors, We Never Should Have left Our prison But for the Scaffold—We, I May Say, for My two friends declared they Never Would Suffer their Cause Being Separated from that of the Most Hated of the three—Puzy, Next to My Wife and a Young Servant, Suffered the Most—Now He Has Recovered His Health, and is Going to America on a Grand Enterprise,  and with an Intention to Become a Citizen of the United States-His Amiable Wife, His daughter, Sister, and Mother in law, Whom You Have known By the Name of Mde Poivre, and Who is Now Married to our friend dupont are Going With Him-I Most Particularly Recommend them all to You, My dear Sir, and from the Knowledge I Have of Your General Sentiments and Personal friendship I depend Upon Your Enlightened Goodness to Patronise, to Advise, to forward them in Every thing that May Be Either Useful or Agreable. 
Bureaux puzy will Be able to Give You a Minuted Account of European Politics-that the Actual Measures Within the Republic of france, or With Respect to Her Allied Sisters are Not Consistent With My principles is Sufficiently demonstrated By My absence—But that there is a Wicked Combination of the old Governments Against liberty, Humanity, and Good Sense is a fact, to Me, Not Less Evident—In Holland I find Myself, on Every Account, perfectly Well—The New-Elections in france are Generally Good—May they Again Popularize Liberty, and Establish it on a true Republican Basis, that of philanthropy, justice, and Legal, Moral order!
The Appointment of Plenipotentiary Ministers to france Has Made me Very Happy—I Have Every Reason to think the french Government are Earnestly Wishing for a Reconciliation—it is So Much the interest of Both that one Cannot But Hope for a Good issue—I See that in Eight or ten Weeks I Will for the first time Be able to Go to America—it Were However My Wish that the plenipo-tentiaries Had Begun the Negociation Before I Leave Europe, as My Anxiety in this Affair is Inexpressible—far I am from Admitting the idea of Any thing derogatory Either to the Interest, or to the dignity of the United States—that to None they Ever Were dearer than to Me No Man of Memory Can Question—But it is My fond Expectation that, on a Ground Equally Advantageous and Honourable to Both Countries, that Unnatural, deplorable quarell Shall Be Soon and for Ever Compromised.
With High Regard and Sincere Affection I am, My dear Sir Yours

Lafayette

